Dismissed and Opinion Filed May 12, 2016




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-15-00963-CR

                               CORNELIUS TURNER, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 194th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F15-52355-M

                               MEMORANDUM OPINION
                     Before Chief Justice Wright and Justices Bridges and Lang

       Appellant has filed a motion to dismiss the appeal. Appellant’s counsel has approved the

motion. The Court GRANTS the motion and ORDERS that the appeal be DISMISSED and

this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).


                                                       PER CURIAM

Do Not Publish
TEX. R. APP. P. 47
150963F.U05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

CORNELIUS TURNER, Appellant                     On Appeal from the 194th Judicial District
                                                Court, Dallas County, Texas
No. 05-15-00963-CR       V.                     Trial Court Cause No. F15-52355-M.
                                                Opinion delivered per curiam before Chief
THE STATE OF TEXAS, Appellee                    Justice Wright and Justices Bridges and
                                                Lang.

      Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered May 12, 2016.